1
2
3
4
5
6
7
8                                    UNITED STATES DISTRICT COURT

9                                  EASTERN DISTRICT OF CALIFORNIA

10
11   JOEL REYNOSO,                    )                   Case No.: 1:19-cv-0314 - JLT
                                      )
12            Plaintiff,              )                   ORDER GRANTING DEFENDANT’S REQUEST
                                      )                   FOR AN EXTENSION OF TIME
13       v.                           )
14                                    )                   (Doc. 13)
     COMMISSIONER OF SOCIAL SECURITY,
                                      )
15            Defendant.              )
                                      )
16                                    )

17          On November 25, 2019, the parties stipulated for the Commissioner to have an extension of
18   time to file a response to Plaintiff’s opening brief. (Doc. 13 at 1) Notably, the Scheduling Order
19   permits a single thirty-day extension by the stipulation of parties (Doc. 5 at 3), and this is the first
20   extension requested by either party. Accordingly, the Court ORDERS:
21          1.      The extension of time is GRANTED; and
22          2.      Defendant SHALL file a response to the opening brief no later than January 2, 2020.
23
24   IT IS SO ORDERED.
25      Dated:     November 26, 2019                             /s/ Jennifer L. Thurston
26                                                        UNITED STATES MAGISTRATE JUDGE

27
28

                                                           1
